—In an action to recover brokerage commission on a sale of real estate, plaintiff appeals from an order of the County Court, Rockland County, entered January 11, 1961, which denied its motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment in its favor, or, in the alternative, pursuant to rule 103 of the Rules of Civil Practice, to strike out, as sham, para*639graph “2” of the answer. Order affirmed, with $10 costs and disbursements. No opinion Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.